Citation Nr: 0606886	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-30 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for osteoporosis of the 
left knee.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

3.  Entitlement to an initial rating in excess of 20 percent 
for a low back disability.

4.  Entitlement to a compensable evaluation for 
epidermophytosis of the bilateral ankles and feet.

5.  Entitlement to an increased rating for residuals of 
second and third degree burns to the right arm, currently 
rated 20 percent disabling.

6.  Entitlement to a compensable rating for residuals of a 
right mandibular condyle fracture.  




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

A DD Form 214 of record reflects active service from January 
1974 until May 1980.  That form also indicates 14 years of 
prior active service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

The record indicates that the veteran had appointed R. Edward 
Bates, Esq. as his representative.  However, VA revoked Mr. 
Bates' authority to represent VA claimants effective July 28, 
2003.  In an August 2004 letter, the veteran was informed of 
this and provided an opportunity to appoint a new 
representative.  No reply was received.

These matters were previously before the Board in November 
2004.  At that time, a remand was ordered to accomplish 
additional development. 


FINDINGS OF FACT

1.  The competent evidence fails to show that the veteran's 
current osteoporosis of the left knee is causally related to 
active service.

2.  The veteran's PTSD is productive of complaints of 
insomnia, nightmares, flashbacks, anxiety, hypervigilance, 
startle response and concentration difficulties;                         
objectively, the veteran was oriented, with no delusions or 
hallucinations, no suicidal ideation, ritualistic or 
impulsive behaviors, and no signs of thought or communication 
disorders.

3.  Throughout the rating period on appeal, the veteran's low 
back disability has been manifested by subjective complaints 
of pain, with intermittent flare-ups, productive of severe 
limitation of motion, with forward flexion to 30 degrees; 
while neurologic and sensory deficit has been demonstrated, 
such has been attributed to nonservice-connected 
cerebrovascular accidents.

4.  The competent evidence of record reflects intermittent 
corticosteroid use for the veteran's epidermophytosis of the 
feet and ankles.

5.  The competent evidence shows that there is no limitation 
of motion or underlying soft tissue damage associated with 
the veteran's residuals of second and third degree burns to 
the right arm.

6.  The competent evidence of record fails to demonstrate any 
loss of inter-incisal range of motion in association with the 
veteran's residuals of a right mandibular condyle fracture.  


CONCLUSIONS OF LAW

1.  Osteoporosis of the left knee was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

2.  The criteria for entitlement to an evaluation in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2005).

3.  Prior to September 26, 2003, the schedular criteria for 
an evaluation of 40 percent for a low back disability have 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in effect 
prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect from September 23, 2002 to September 
25, 2003). 

4.  From September 26, 2003, the schedular criteria for an 
evaluation of 40 percent, and no higher, for a low back 
disability have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243 (as in effect from September 26, 2003). 

5.  The criteria for entitlement to an evaluation of 10 
percent for epidermophytosis have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.118, Diagnostic Code 7806 (2005).

6.  The criteria for entitlement to an evaluation in excess 
of 20 percent for residuals of second and third degree burns 
to the right arm have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Code 7806 (2005).

7.  The criteria for entitlement to a compensable evaluation 
for residuals of a right mandibular condyle fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.49, 
4.150, Diagnostic Code 9905 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of a February 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, the September 2003 
Statement of the Case, as well as the June 2005 and September 
2005 supplemental statements of the case included such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, the 
claims folder includes reports of VA post service treatment 
and examination.  Moreover, documents associated with a 
disability determination of the Social Security 
Administration (SSA) are also of record.  Finally, the claims 
file contains the veteran's statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Further, regarding the duty to assist, it is noted that the 
veteran has not received a VA examination specifically 
addressing his claim of entitlement to service connection for 
osteoporosis of the left knee.  The law holds that VA will 
provide a medical examination which includes a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. §5103A(d)(2).  

In the present case, while the evidence of record establishes 
current left knee osteoporosis, there is no showing of 
complaints of treatment relating to the left knee until two 
decades after separation from service.  As such, the evidence 
does not indicate that the disability may be associated with 
the claimant's active military service, obviating the need 
for an examination under 38 U.S.C.A. §5103A(d)(2).  Moreover, 
as noted in a general VA medical examination in November 
2002, the veteran has bilateral lower extremity paralysis as 
a result of a nonservice-connected cerebrovascular accident.  
The veteran presented in a wheelchair, where he remained 
throughout the examination.  A subsequent VA examination in 
March 2005 continued to reflect that the veteran was 
wheelchair bound.  Under such circumstances it does not 
appear that an examination of the left knee would be yield 
sufficient information from which an opinion of etiology 
could be provided.    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, an appeal 
from the initial assignment of a disability rating, as is the 
case with the veteran's low back claim, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Analysis

I.  Service connection- osteoporosis of the left knee

The veteran is claiming entitlement to service connection for 
osteoporosis of the left knee.  The first question for 
consideration in evaluating a direct service connection claim 
is whether the competent evidence demonstrates a current 
disability.  In the present case, VA x-rays taken in April 
2001 revealed an impression of left knee osteoporosis.  As 
such, the Board finds a current disability and the first 
element of a service connection claim is therefore satisfied.  
However, as will be discussed below, the remaining criteria 
necessary to establish service connection claim have not been 
met.  

A review of the service medical records fails to reveal any 
complaints or treatment referable to the left knee.  Physical 
examinations dating from preinduction in October 1958 to 
separation in May 1980 show normal findings as to the lower 
extremities and the veteran repeatedly denied any knee 
problems in reports of medical history associated with such 
examinations.  Therefore, the service medical records do not 
show that a left knee disability was demonstrated during 
active service.  However, this does not in itself preclude a 
grant of service connection.  Indeed, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the veteran's current left knee 
problems are causally related to active service, for the 
reasons discussed below.  

The post-service medical evidence does not demonstrate left 
knee complaints until
April 2001.  At that time, an x-ray report indicated left 
knee pain, with an impression of osteoporosis.  Subsequent 
treatment and examination reports fail to reflect left knee 
complaints.  In fact, as indicated in VA examinations in 
November 2002 and March 2005, the veteran was wheelchair 
bound as a result of nonservice-connected cerebrovascular 
accidents.  The November 2002 examination report indicated 
bilateral paralysis of the lower extremities, with some 
spastic movement.  Because the veteran was wheelchair bound, 
there are no further objective findings relating to the left 
knee.  

Based on the above, the evidence fails to show that the 
veteran's left knee osteoporosis revealed in an April 2001 x-
ray is causally related to active service.  In fact, aside 
from the x-ray itself, there is no showing of treatment for a 
left knee disability.  To the contrary, the evidence shows 
that the veteran is wheelchair bound due to a nonservice-
connected disability.  Moreover, no competent medical opinion 
finds that the left knee osteoporosis was related to active 
service.  

In conclusion, the evidence of record fails to establish that 
the veteran's current left knee osteoporosis was incurred in 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

Throughout the rating period on appeal, the veteran is 
assigned a 50 percent evaluation for PTSD pursuant to 
Diagnostic Code 9411.  In order to achieve the next-higher 70 
percent rating, the evidence must demonstrate occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Board has reviewed the evidence of record and finds that 
the veteran's disability picture is consistent with the 
presently assigned 50 percent evaluation and that a higher 
rating is not warranted.  In so finding, the Board observes 
that the evidence fails to indicate any suicidal ideation.  
Indeed, the veteran denied any suicidal or homicidal thoughts 
upon VA examination in November 2002.  That examination 
report indicated that there was no history of suicidal 
attempts.  Moreover, there is no evidence of any obsessional 
rituals that interfere with daily activity.  Furthermore, the 
competent evidence does not reveal speech that is 
intermittently illogical, obscure, or irrelevant.  To the 
contrary, the November 2002 VA examination report indicated 
that there was no impairment in thought process or 
communication.  His rate and flow of speech was normal.  The 
evidence of record also fails to demonstrate spatial 
disorientation.  Instead, the veteran was found to be 
oriented to time, person and place upon VA examination in 
November 2002.  There was also no neglect of personal 
appearance and hygiene.  It was noted that he did require 
assistance with the activities of daily living, but this was 
due to his wheelchair bound status following a stroke.  

The Board does acknowledge the veteran's complaints of 
insomnia, nightmares, flashbacks, anxiety to combat-related 
stimuli, hypervigilance and startle response.  The Board 
further recognized concentration difficulties.  However, such 
symptomatology has been contemplated in the currently 
assigned 50 percent evaluation.  Based on the evidence as 
detailed above, his disability picture is not more closely 
approximated by the next-higher 70 percent evaluation under 
the General Rating Formula for mental disorders.  Indeed, 
while the veteran's quality of life was found to be 
significantly impaired due to his PTSD, his marital and 
family relationships appear to be good, as indicated in the 
November 2002 VA examination report.  The veteran had few 
social relationships outside of his family, but, again, such 
social impairment is reflected in the 50 percent evaluation 
assigned throughout the rating period on appeal.

Based on the above, then, the 50 percent evaluation currently 
in effect is appropriate and a higher evaluation is not 
warranted for any portion of the rating period on appeal.  
Moreover, the GAF assessment of 45/50, assigned upon VA 
examination in November 2002 does not change this conclusion.  
While a GAF score of 40 is reflective of some impairment in 
reality testing or communication, neither has been 
demonstrated by the competent evidence, as detailed above.  
Furthermore, while the veteran is not able to work, such is 
attributable to his residuals of nonservice-connected 
cerebrovascular accidents.  To the extent that his 
psychiatric symptoms also impair his ability to work, this is 
reflected in the presently assigned 50 percent evaluation 
under Diagnostic Code 9411.

In sum, the criteria associated with the next-higher 70 
percent evaluation for PTSD have not been demonstrated in the 
record.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, while the veteran cannot work due to residuals of a 
stroke, the evidence does not reflect that the veteran's PTSD 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

III.  Increased rating- low back disability

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for a low back disability.  
A review of the competent medical evidence reveals a 
diagnosis of degenerative disc disease upon VA examination in 
April 2003.  A subsequent VA examination in March 2005 showed 
an impression of lumbosacral strain.  While the February 2003 
rating determination initially granting service connection 
for a "low back condition" only discussed muscular back 
pain, a subsequent rating decision in May 2003 increased the 
veteran's rating percentage on the basis of degenerative disc 
disease.  As such, both diagnoses are considered to be a part 
of the service-connected disability on appeal.   

It is observed that the schedular criteria for evaluating 
disabilities of the spine have twice undergone revision in 
recent years.  The first amendment, affecting Diagnostic code 
5293, was effective September 23, 2002.  The next amendment 
affected general diseases of the spine and became effective 
September 26, 2003.  

Procedurally, the veteran here raised a claim of entitlement 
to service connection for a back disability in July 1997.  
Such claim was denied by the RO in November 1997.  As no 
appeal was initiated, that determination is final.  See 
38 U.S.C.A. § 7105.  Subsequently, the veteran again raised a 
claim of entitlement to service connection for a back 
disability in October 2002, for which service connection was 
granted in February 2003, effective October 9, 2002.  Because 
the February 2003 rating decision on appeal stemmed from an 
October 2002 claim, the Board need not consider the schedular 
criteria in effect prior to September 23, 2002.  

The veteran was initially rated under Diagnostic Code 5010 
for his low back disability.  Under Diagnostic Code 5010, 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005), degenerative arthritis is rated 
based on limitation of motion of the affected joint.  

As in effect prior to September 26, 2003, range of lumbar 
spine motion is addressed at Diagnostic Code 5292.  That Code 
section provides a 20 percent evaluation is assigned where 
the evidence demonstrates moderate limitation of motion.  A 
40 percent rating is for application where there is severe 
limitation of lumbar spine motion.  

VA examination in November 2002 did not reveal detailed 
findings concerning the spine, in part because the veteran 
was in a wheelchair.  For this reason, the Board will 
consider whether subsequent March 2005 VA examination 
findings justify a higher rating under the pre- September 26, 
2003, diagnostic criteria.  

The March 2005 VA examination revealed forward flexion of the 
lumbosacral spine to 30 degrees.  At that point, he was 
limited by pain.  He had extension to 10 degrees, lateral 
bending to 20 degrees bilaterally, right rotation to 20 
degrees and left rotation to 15 degrees.  In all cases, range 
of motion was limited by pain.  There was also easy 
fatigability with repetitive motion.  The veteran reported 
baseline pain from 3-4 in intensity.  He also reported flare-
ups occurring 3-4 times per week in which his back pain would 
surge in intensity to an 8 or 9 out of 10.  Such flares could 
last for 3 hours or more.  The veteran had not sought 
emergency room treatment for his low back symptoms over the 
past year and took Naprosyn to control his pain.  He also 
used a heating pad and wore a brace.  Again, the veteran was 
unable to walk, as he was wheelchair bound secondary to 
multiple strokes.  

The Board concludes that, throughout the entirety of the 
rating period on appeal, the objective range of motion 
findings described above are consistent with a 40 percent 
evaluation for severe limitation of motion under Diagnostic 
Codes 5010-5292.  In reaching this determination, the Board 
has appropriately considered additional functional limitation 
due to factors such as pain, weakness, incoordination and/or 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
Board acknowledges that lumbar motion was limited by pain and 
that the veteran exhibited a lack of endurance and easy 
fatigability.  While, the VA examiner noted that the 
veteran's expected functionality was affected by residual 
deficits from multiple strokes, the degree of functional 
impairment attributable to the service-connected low back 
disability and to nonservice-connected disability was not 
delineated.  As such, with resolution of doubt in the 
veteran's favor, the Board must consider the limitation of 
motion demonstrated in rating the disability at issue.  Such 
limitation of function has been shown to result in a 
disability picture more closely approximating the next-higher 
40 percent evaluation for severe limitation of lumbar spine 
motion. 

The Board has also considered whether any other Diagnostic 
Codes as in effect prior to September 26, 2003, serve as a 
basis for a higher evaluation for any portion of the rating 
period on appeal.  Because the competent evidence fails to 
reveal a disability picture comparable to ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  
Similarly, as the evidence fails to reveal symptomatology 
comparable to vertebral fracture, Diagnostic Code 5285 does 
not apply.  In contrast, Diagnostic Code 5295, for 
lumbosacral strain, is applicable here.  However, a 40 
percent rating, assigned for severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, is the maximum schedular rating assignable under that 
Diagnostic Code.  

As previously explained, the veteran's service-connected low 
back disability also contemplates degenerative disc disease.  
Thus, the Board has considered whether the criteria under 
Diagnostic Code 5293 as in effect from September 23, 2002, 
until September 26, 2003, entitle the veteran to an increased 
rating.  

During the period in question, Diagnostic Code 5293 states 
that intervertebral disc syndrome is to be evaluated either 
based on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks but less than 12 weeks during a 
previous 12-month period.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under Diagnostic Code 5293, as in effect from September 23, 
2002 through September 25, 2003, the Board must also consider 
whether separate evaluations for chronic orthopedic and 
neurologic manifestations of the service-connected back 
disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's service-connected low back 
disability.  As previously discussed, the competent evidence 
of record supports a finding of severe limitation of lumbar 
motion under Diagnostic Code 5292, which accounts for 
additional functional limitation due to factors such as pain, 
weakness and fatigability.  Such severe limitation of motion 
warrants a 40 percent evaluation.  As already demonstrated, 
no other Diagnostic Code predicated on limitation of motion 
affords a rating in excess of that amount.  Thus, a 40 
percent rating for orthopedic manifestations of the veteran's 
low back disability is for application.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  

Again, the present case involves unique circumstances, in 
that the veteran is paralyzed secondary to cerebrovascular 
accidents.  Thus, while VA examination in November 2002 
showed decreased response to vibratory sensation and hyper 
reflexive deep tendon reflexes, and while VA examination in 
March 2005 showed sensory and motor and muscle strength 
deficits, such cannot serve as a basis for a compensable 
neurologic rating.  Indeed, in an addendum to the March 2005 
VA examination, the VA examiner expressed his belief that 
such neurologic problems were attributable to the veteran's 
history of cerebrovascular accidents.  Therefore, because the 
sensory findings do not relate to the veteran's degenerative 
disc disease, a compensable evaluation for the neurologic 
component of his low back disability is not appropriate here.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
degenerative disc disease of the lumbar spine.  It has been 
determined that the veteran is entitled to a 40 percent 
rating under Diagnostic Code 5292 for his orthopedic 
manifestations, and that no compensable evaluation is 
warranted for neurologic manifestations.  Those separate 
orthopedic manifestation and neurologic manifestation ratings 
must now be combined under 38 C.F.R. § 4.25, along with all 
other service-connected disabilities.  The veteran's other 
service-connected disabilities for which he is assigned 
compensable evaluations include PTSD (50 percent disabling), 
second and third degree burns of the right arm (20 percent 
disabling), skin graft site, left and right thighs (each 
noncompensable), epidermophytosis (noncompensable) and 
residuals of a right mandibular condyle fracture 
(noncompensable).  Applying the Combined Ratings Table of 
38 C.F.R. § 4.25 to the veteran's ratings as set forth above, 
an evaluation of 80 percent is derived thereafter.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2005).  Under these 
relevant provisions, a 40 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 for lumbosacral strain; Diagnostic Code 
5238 for spinal stenosis; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

The competent clinical evidence of record is consistent with 
the criteria for a 40 percent rating for a low back 
disability based on the general rating formula for disease or 
injury of the spine, effective September 26, 2003, for 
Diagnostic Codes 5237, 5238, and 5243.  Indeed, VA 
examination in March 2005 reveals forward flexion to only 30 
degrees, with pain.  However, the competent evidence does not 
reveal a disability picture commensurate with unfavorable 
ankylosis of the entire thoracolumbar spine such as to 
warrant the next-higher 50 percent rating.

In conclusion, the competent evidence reveals a disability 
picture consistent with a 40 percent evaluation under the 
diagnostic criteria in effect prior to September 26, 2003 and 
there is no basis for an award of separate evaluations for 
the orthopedic and neurologic components of such disability.  
Under the revisions to the rating schedule effective 
September 26, 2003, a 40 percent evaluation, but no higher is 
warranted.  The Board notes that in reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


IV.  Increased rating- epidermophytosis

The veteran is claiming entitlement to a compensable 
evaluation for epidermophytosis of the bilateral ankles and 
feet.  Such rating was initially granted in a December 1980 
rating action.  In October 2002, the veteran requested an 
increased rating.

It is noted that the schedular criteria pertaining to skin 
disabilities underwent revision effective August 30, 2002.  
However, in the present case, the claim was received 
subsequent to such revisions.  Thus, only the current rating 
criteria need be considered here.  

A review of the competent evidence reveals various diagnoses 
pertaining to the skin, including stasis dermatitis and 
pityriasis versicolor and pruritis.  However, the initial 
grant of service connection was limited to the bilateral 
ankles and feet.  Moreover, the veteran's October 2002 claim 
specifically claimed an increased rating for "fungal 
infections and lesions of the feet."  As such, only the 
dermatological findings referable to the ankles and feet are 
for consideration in adjudicating the present claim.  

A review of the VA outpatient treatment records dated from 
October 2000 to April 2001 reveal frequent skin disruption of 
the ankles and feet.  Physical examination in October 2000 
revealed discoloration of the right foot with thickening of 
the skin on the right medial side.  No edema was present.  
Another October 2000 clinical report showed aveolar appearing 
tissue without drainage, odor or weeping.  The skin bled 
readily on post mechanical debridement.  April 2001 treatment 
reports showed continued skin problems with respect to the 
right foot.  The veteran was using triamcinolone.  Another 
April 2001 report reflected complaints of severe pruritis of 
the left medial ankle.  The skin around his nails was intact 
and there was no inflammation around ingrowing nail sites.  

In November 2002 the veteran underwent a general VA 
examination as well as a special dermatological evaluation.  
Neither examination report showed any skin abnormalities with 
respect to the feet or ankles. 

The veteran's symptomatology as described above appears most 
consistent with Diagnostic Code 7806, for dermatitis or 
eczema.  Under that Code section, as in effect from August 
30, 2002, a noncompensable rating applies where less than 5 
percent of the entire body or less than 5 percent of exposed 
areas are affected, and; no more than topical therapy 
required during the last 12 months.  A 10 percent rating is 
warranted where at least 5 percent, but less than 20 percent 
of the entire body, or at least 5 percent but less than 20 
percent, of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period. 

Here the competent evidence does reveal use of triamcinolone, 
a corticosteroid.  Again, intermittent systemic therapy such 
as corticosteroids required for a total duration of less than 
six weeks during the past 12-month period warrants a 10 
percent evaluation under Diagnostic Code 7806.  In so 
finding, the Board acknowledges that VA examination in 
November 2002 failed to reveal any dermatological problems of 
the bilateral feet or ankles.  However, given the 
intermittent nature of such disability, and considering the 
outpatient treatment findings and the use of triamcinolone, 
the evidence is at least in equipoise, and the doubt is 
resolved in the veteran's favor.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While a 10 percent rating for epidermophytosis of the 
bilateral ankles and feet is appropriate, an evaluation in 
excess of that amount is not for application.  Indeed, in 
There is no showing that the total duration of veteran's 
systemic corticosteroid therapy was 6 weeks or more, as is 
required in order to warrant the next-higher 30 percent 
rating under Diagnostic Code 7806.  Similarly, there is no 
showing that the epidermophytosis of the bilateral ankles and 
feet covered 20 to 40 percent of the entire body or 20 to 40 
percent of the exposed areas affected.  In fact, VA 
examination in November 2002 failed to reveal any current 
skin eruptions of the bilateral ankles and feet.  

The Board has also considered whether any alternate 
Diagnostic Codes afford an evaluation in excess of 10 percent 
for the veteran's service-connected epidermophytosis of the 
bilateral ankles and feet.  However, no other code sections 
are relevant to the disability at issue.  

In conclusion, the evidence of record supports a 10 percent 
evaluation for the veteran's epidermophytosis throughout the 
rating period on appeal.  However, a rating in excess of that 
amount is not warranted.  The Board notes that in reaching 
this conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

V.  Increased rating- residuals of second and third degree 
burns to the right arm

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for residuals of second and 
third degree burns to the right arm.  The Board has reviewed 
the competent evidence of record and, for the reasons 
discussed below, finds no basis for a higher evaluation.  

The Board notes that Diagnostic Code 7802, for scars other 
than the head, face or neck that are superficial and do not 
cause limited motion, affords a maximum evaluation of 10 
percent.  As such, that Code section cannot serve as a basis 
for a higher rating here.  Moreover, the Board finds that 
assignment of the next-higher 30 percent rating under 
Diagnostic Code 7801 is not warranted here.  VA examination 
in November 2002 did not include measurements of the 
veteran's right arm burn scars.  However, such examination 
showed the scar to be fully mobile.  The scar was not shown 
to be deep, as no underlying soft tissue damage was 
identified.  In this vein, although outside the rating period 
on appeal, it is instructive to note that VA examination in 
1980 showed no evidence of keloidal change, tenderness or 
adherence of the veteran's right arm burn scars.  Therefore, 
regardless of the size of the scar area, the absence of a 
deep scar or of limited motion precludes assignment of the 
next-higher 30 percent evaluation.
 
For the foregoing reasons, the currently assigned 20 percent 
evaluation for residuals of second and third degree burns to 
the right arm appropriately reflects the veteran's disability 
picture.  There is no basis for a higher rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

VI.  Increased rating- residuals of a right mandibular 
condyle fracture

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for residuals of a right 
mandibular condyle fracture pursuant to Diagnostic Code 9905, 
which governs limitation of motion of the temporomandibular 
articulation.  Under that Code section, limited motion of the 
inter-incisal range from 31 to 40 mm warrants a 10 percent 
evaluation.  Limited motion from 21 to 30 mm warrants a 20 
percent evaluation, while limitation from 11 to 20 mm 
warrants a 30 percent evaluation.  Finally, limited motion 
from 0 to 10 mm warrants a 40 percent evaluation.  Ratings 
for limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion. 38 C.F.R. § 4.159, 
Diagnostic Code 9905 (2005).

The Board has reviewed the competent evidence of record and 
concludes that there is no support for a compensable 
evaluation under Diagnostic Code 9905.  Indeed, upon VA 
examination in November 2002, there was no limitation of 
inter-incisal range of motion.  There was also no evidence of 
bone loss of the mandible, maxilla or hard palate.  The right 
condyle appeared healed in x-ray studies and there was 
neither crepitus nor popping felt in either condyle.  

Again, as the evidence shows no limitation of inter-incisal 
range of motion, a compensable evaluation under Diagnostic 
Code 9905 is not appropriate.  Indeed, there is no showing of 
any additional functional impairment due to factors such as 
pain and weakness such as to allow for the conclusion that 
the veteran's disability picture is more nearly approximated 
by the next-higher 10 percent evaluation.  
Moreover, no alternate Code sections allow for a higher 
rating.  Indeed, as there is no demonstrated loss of the 
mandible, Diagnostic Codes 9900-9902 do not apply.  Likewise, 
as there is no showing of nonunion or malunion of the 
mandible, Diagnostic Codes 9903 and 9904 are not for 
application.  As the evidence fails to show loss of the hard 
palate or maxilla, Code sections 9911-9912 and 9914-15 do not 
apply.  Finally, as the evidence fails to show malunion or 
nonunion of the maxilla, Diagnostic Code 9916 is not for 
application.  There are no other relevant Code sections.  

In sum, the evidence of record fails to support a compensable 
evaluation for the veteran's residuals of a right mandibular 
condyle fracture.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

Service connection for osteoporosis of the left knee is 
denied.

A rating in excess of 50 percent for PTSD is denied. 

Prior to September 26, 2003, an initial rating of 40 percent 
for a low back disability is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

From September 26, 2003, a 40 percent rating, and no higher, 
for a low back disability is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

A 10 percent rating for epidermophytosis of the bilateral 
ankles and feet is granted,  subject to governing criteria 
applicable to the payment of monetary benefits.

A rating in excess of 20 percent for residuals of second and 
third degree burns to the right arm is denied.

A compensable rating for residuals of a right mandibular 
condyle fracture is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


